Filed 8/16/22 In re Dominic F. CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

In re Dominic F. et al., Persons                                B314083
Coming Under the Juvenile Court
Law.                                                            (Los Angeles County
______________________________                                  Super. Ct. No. 19LJJP00406A–C)
LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,
         Plaintiff and Respondent,
         v.
M.B.,
         Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County, D. Brett Bianco, Judge. Affirmed.

     Cristina Gabrielidis, under appointment by the Court of
Appeal, for Defendant and Appellant.

      Dawyn R. Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, and David Michael Miller, Deputy
County Counsel, for Plaintiff and Respondent.
                                    _________________________
                        INTRODUCTION
      Appellant M.B. (Mother) challenges the court’s juvenile
custody order, arguing the juvenile court abused its discretion
when it ordered monitored visitation for Mother.
      We disagree. We find the juvenile court did not abuse its
discretion in ordering monitored visitation. We affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
      This is Mother’s second appeal in this matter. The sole
issue raised by her in the first appeal was whether the juvenile
court complied with the formal notice requirements of the Indian
Child Welfare Act of 1978 (ICWA) (25 U.S.C. § 1901 et seq.) and
related California law (Welf. & Inst. Code,1 § 224 et seq.). We
affirmed the juvenile court’s finding that ICWA did not apply.
(See In re D.F. (2020) 55 Cal.App.5th 558.)
A.   Referrals, Investigation, Removal
      On March 8, 2019, the Los Angeles Department of Children
and Family Services (DCFS) received a referral alleging Dominic
F. (born in 2003), G.F. (born in 2006), and B.F. (born in 2011)
witnessed domestic violence between Mother and Father in the
home.
      A children’s social worker (CSW) met with Mother, who
was at the Antelope Valley Courthouse trying to get a restraining
order against Father. Mother reported Father uses marijuana
and drives the children around while he is under the influence.
She also described multiple instances of mental and physical
abuse by Father. She showed the CSW a video recording of her

1    Further undesignated statutory references are to the
Welfare and Institutions Code.




                                2
home’s interior, with items thrown around and broken by Father.
Mother reported she was placed on a 5150 hold a few weeks ago;
per Mother, she “was sad but did not want to kill [any]one.” She
was given three prescriptions of psychotropic medications. She
said her friend placed her on a 5150 hold because she is “against
the mother.” She said her son Dominic also “turned against her.”
Mother told the CSW she feels “everyone is against her and has
sided with the father.” Mother sent numerous text messages to
the CSW, suggesting that the CSW and DCFS were “plotting
against” her to make her “look bad.”
       Fifteen-year-old Dominic reported that Mother broke down
two weeks ago and made threats which he and Father heard. He
reported Mother was angry at Father “but redirected her anger”
towards Dominic. He heard Mother say she was going “to kill”
someone; he never heard her say things like that before.
       Twelve-year-old G.F. reported his parents “fight over
‘stupid stuff most of the time every day.’ ” He reported that “dad
does drugs because his mother says it all the time.” G.F. feels
“scared” when they yell and has seen Father push Mother.
Seven-year-old B.F. also reported having seen Father push
Mother to the ground. She said that her parents “fight a lot.”
B.F.’s teacher informed the CSW she is concerned for B.F.’s
safety in the parents’ home because B.F. told the teacher that
Mother fell down while Mother and Father were fighting. B.F.’s
teacher reported Mother harassed her with emails that were
“nonsensical and bizarre,” including messages of abuse by Father
and a video where Mother said she had a black eye and Father
had “defecated in the toilet on the mother’s toothbrushes.”
       The CSW reviewed Los Angeles County Sheriff’s incident
report from December 2018, indicating Mother suffered domestic




                                3
violence from Father. Mother had a bruise under her eye and a
black eye during an incident where all three children were
present. Mother denied Father caused the physical abuse.
      An incident report from February 2019 noted Dominic said
Mother was mentally ill and made suicidal statements. He was
upset and informed law enforcement Mother said she was “going
to shoot him.” Mother had bought a gun and ammunition two
weeks prior to this incident. Mother admitted to the deputy she
had made suicidal statements. She was taken to Kaiser and
placed on a 5150 hold for being a danger to herself and others.
Mother’s gun and ammunition were taken by law enforcement.
      On April 8, 2019, DCFS received another referral alleging
domestic violence where Mother and Father “got into a verbal
agreement in the hallway,” resulting in Father pushing Mother
in the children’s presence. Mother had an “abrasion to her chin
and a bruise to her right forearm.” Per the reporting party,
Mother and Father have a long history of domestic violence.
From April 8 to 16, 2019, DCFS “made several attempts to assess
and interview” the children but Mother removed the children
from school and had not allowed them to attend school since
March 19, 2019. Mother denied the CSW access to the children.
      On May 26, 2019, a new referral was generated by
allegations of general neglect by Mother and emotional abuse by
Father as to all three children. The referral alleged there was
domestic violence between Mother and Father in the presence of
the children. Father put a plastic clothes bin over Mother and
forced her to the ground, causing her to sustain scratches and
bruising. Law enforcement was called. Mother refused a
protective order and did not wish to prosecute because “if father
went to jail, she and the children will not be able to eat.”




                                4
       On June 4, 2019, the CSW spoke with G.F.’s teacher, who
reported G.F. appeared “happier and more structured” at the
beginning of the year when he was with Father. The teacher had
not received any schoolwork from G.F. since Mother pulled him
out of school. Other students informed the teacher G.F.
complained he was not getting enough food from Mother, Mother
uses drugs, and Father beat up Mother.
       On June 6, 2019, the CSW spoke with Father, who denied
any physical altercations with Mother. He stated he wants to
“give his children a better life.” Father denied current substance
abuse but also denied participating in an on-demand drug test.
Father did not disclose the last time he used marijuana.
       Later that same day, the CSW received multiple text
messages from Mother, bizarrely saying Mother knew the CSW
from a party in Altadena 14 years ago, the CSW is on Father’s
side, the CSW “has had sexual relations” with Father, and
Mother will continue “to pursue and sue” the CSW.
       On June 7, 2019, the juvenile court authorized DCFS to
remove the children from the custody of their parents.
B.    Petition and Detention
      On June 17, 2019, DCFS filed a petition on behalf of
Dominic F., G.F., and B.F., pursuant to section 300, subdivisions
(a) and (b)(1). The petition alleged Mother has mental and
emotional problem including “paranoia, anxiety, and erratic
behavior with homicidal and suicidal ideation,” rendering her
incapable of providing the children with regular care and
supervision. Mother was involuntarily hospitalized for treatment
and evaluation of her psychiatric condition from February 23
through 28, 2019.




                                5
       The petition further alleged Mother and Father have a
history or engaging in violent physical and verbal altercations in
the presence of the children, including: 1) the March 31, 2019
incident where Father pushed Mother, causing her to fall against
a wall in the children’s presence and to sustain bruises to her
right wrist and right eye, a laceration around her right ear, and
an abrasion to her chin; and 2) the May 26, 2019 incident where
Father placed a plastic clothes’ basket on Mother’s head and
forced her to the ground in the children’s presence, causing her to
sustain an abrasion to her chest and right shoulder and redness
on her back. Mother failed to protect the children by allowing
Father unlimited access to the children. Father’s violent conduct
and Mother’s failure to protect the children endangered the
children’s physical health and safety and placed them at risk of
suffering serious physical harm and damage.
       The petition also alleged Father has a history of substance
abuse and is a current user of marijuana, rendering him
incapable of providing the children with regular care. On prior
occasions, Father placed the children in an endangering and
detrimental situation by driving a vehicle with the children as
passengers while he was under the influence of marijuana.
Mother knew of Father’s substance abuse and failed to protect by
allowing him unlimited access to the children.
       At the detention hearing on June 19, 2019, the juvenile
court found there was a prima facie case that the children were
described by section 300 and ordered them removed from both
parents’ care and placed with DCFS. The court granted the
parents monitored visitation, three hours per visit, three times a
week, in a DCFS-approved setting. DCFS was ordered to provide
family reunification services.




                                 6
C.    Continued DCFS Investigations
       On July 2, 2019, B.F. stated Mother and Father scream and
curse a lot, as well as “fighting, like kicking and punching each
other.” B.F. stated: “I saw my daddy push my mom.” Regarding
her 5150 hold, Mother stated she “was hospitalized wrongfully”
because Father used a cop he knew. Mother stated Father
smokes marijuana “regularly.”
       Despite the juvenile court’s June 19, 2019 order granting
Mother monitored visitation, as of July 8, 2019, Mother had not
had an “official” visit with the children, and only spent time with
the children after a medical appointment at Kaiser. The
children’s caregiver (maternal aunt) scheduled a visit on a date
chosen by Mother, but Mother did not appear.
       On July 9, 2019, Father filed a request for a restraining
order against Mother, stating Mother hit him in the face with a
set of keys, threw most of his clothes into the trashcan outside
their home, and sent him “over 200 abusive, threatening, and
harassing text messages.” On July 11, 2019, Mother requested a
restraining order against Father, and stated Father pushed her
and sent her “degrading, humiliating” text messages. The
juvenile court granted both parties’ requests for restraining
orders.
       On September 5, 2019, Mother requested another
restraining order against Father. Father was arrested on an
outstanding warrant due to domestic violence. A criminal
protective order was issued protecting Mother. On September 6,
2019, Father requested another restraining order against
Mother, stating that Mother continues to make threats against
him and is trying to cause him to violate the protective order.
She also broke his $600 guitar. On September 6, 2019, the




                                7
juvenile court denied both parents’ requests for a TRO. The court
noted that the criminal protective order remained in full force
and effect.
      On September 20, 2019, the maternal aunt notified DCFS
that neither she nor maternal grandparents will monitor any
more visits with Mother due to her “criminal threats” and “erratic
behavior.”
D.    Jurisdiction and Disposition
      At the October 16, 2019 jurisdictional and disposition
hearing, the court sustained two allegations in the petition
pursuant to section 300, subdivision (b)(1): the parents had a
history of domestic violence where Father was violent against
Mother, and Mother failed to protect the children; and Mother
had mental and emotional problems which rendered her
incapable of providing the children with regular care and
supervision and Father failed to protect the children. The court
dismissed the remaining allegations. The court issued a three-
year restraining order protecting Father against Mother; it
denied Mother’s request based upon the existing protective order.
        The minors were declared dependent children of the court
under section 300, subdivision (b); were removed from the care
and custody of their parents; and were ordered to be placed under
DCFS supervision. Mother and Father were granted
reunification services and monitored visitation with DCFS
discretion to liberalize. Mother was ordered not to have contact
with maternal aunt.
      Mother’s court-ordered case plan required her to submit to
drug/alcohol testing upon suspicion of use and enroll in a DCFS-
approved domestic violence program, a parenting program, and
individual counseling to address case issues.




                                8
E.    Post-Adjudication Updates to the Court
       B.F. refused visits with Mother on November 4 and 9, 2019.
The CSW visited maternal aunt’s home to check on the children,
and noticed B.F. was screaming and running back and forth
around her room. The CSW asked maternal aunt how long B.F.
had been acting this way, and maternal aunt stated, “Since she
returned from her visit with her mother on Thursday” (2 days
prior to CSW visiting the youth). Maternal aunt reported she has
blocked Mother from calling her cell phone because of the
juvenile court’s no contact order, but Mother still sends her “long
text messages using profanity and making threats.” She showed
Mother’s texts to the CSW, including a message where Mother
stated the CSW and maternal aunt “were ‘Fu*ked.’ ” Dominic
told the CSW Mother “argues with him for hours on [his] cell
phone.”
       On November 18, 2019, DCFS filed an ex parte request to
change court orders. The juvenile court modified Mother’s
visitation; it was now to be monitored at the DCFS office three
times a week for three hours per visit, with DCFS discretion to
liberalize. Mother was ordered not to contact the minors via text
message but was allowed monitored phone calls. The court
ordered conjoint counseling for Mother and the children.
       In a last minute information report, DCFS informed the
court Mother was “not cooperative” during meetings and used
“foul language.” She was not compliant with her visitation
schedule and cancelled her visits on December 20 and 27, 2019.
B.F. and G.F. did not want to visit Mother on December 13, 2019.
Mother was 45 minutes late for her visit on January 3, 2020.
Maternal aunt told the CSW Mother continues to harass her via
phone calls and text messages and uses “foul and inappropriate




                                9
language.” Maternal aunt also stated Mother discusses the case
“in a negative way” with the children and badmouths maternal
aunt to the children. Maternal aunt notified DCFS that Mother
still continues to text the children in violation of the court’s
November 18, 2019 order.
        Meanwhile, Father moved to a new home and began
preparing the home “for when he gets overnights with the
children in the future.” He stated he “is going to do everything
possible to get them back.” The CSW assessed the home and
found no safety concerns. The CSW “recognized the father for his
effort and his accomplishments.” Father’s unmonitored visitation
was set to begin on December 15, 2019. DCFS found Father was
in full compliance with the court’s orders and participated in
therapy and court-ordered programs.
        During Mother’s phone call on January 13, 2020, Mother
called the CSW a liar and a bitch, and yelled and screamed at
her, resulting in the CSW terminating the phone call. Mother
sent the CSW an email that same day, telling her, among other
things: “[Y]ou don’t deserve any respect, you’re not a respectable
person. You’re lying and cheating and abusing my children . . .
and you are going to pay consequences.” Meanwhile, Father’s
child and family team (CFT) meeting went well, and DCFS
approved weekly overnight visits for Father with the children.
        On January 15, 2020, the juvenile court ordered an
Evidence Code section 730 evaluation of Mother and restricted
her visits to once a week for three hours per visit at the DCFS
office.




                               10
      Via a supplemental report, DCFS informed the court B.F.
stated she “does not miss her mom much and that she gets along
better with her dad.” G.F. stated he is happy and “likes being
with his father and looks forward to sleeping at his house.”
Dominic F. reported Mother “wants me to change my mind about
my dad and she keeps telling me that he was the one that’s
hurting me. But I keep telling her that she’s the one.” Maternal
aunt informed the CSW she heard Mother say negative things to
Dominic, such as “eff you you’re not my kid.” DCFS also
informed the court Father “appears to be fully committed and
compliant with court ordered case plan on track to reunify with
his children.” Father has unmonitored overnight visits with the
children “regularly.” On February 18, 2020, the juvenile court
authorized DCFS to release the three minors to Father.
      On March 16, 2020, the children were released to Father.
F.    Review Hearings
       On March 27, 2020, DCFS informed the court Mother “has
not participated in any court ordered services” and continues “to
not take any responsibility for her actions.” Significantly, Mother
cancelled all visits with the children “for the last month due to
being mad at [DCFS].” She was a “No Show” for all drug/alcohol
tests.
       On April 2, 2020, the juvenile court continued the six-
month review hearing because of COVID-19.
       On July 8, 2020, DCFS informed the court that the children
were adjusting well at Father’s home; B.F. has not had any
tantrums since living with Father. Mother, however, had not
made herself available to the CSW and had not participated in
any services. Mother continued to have telephonic conversations
with the children.




                                11
       At the September 23, 2020 six-month review hearing, the
juvenile court granted Mother visitation at any DCFS-approved
location, ordered DCFS to assess Mother’s home for visits, and
granted DCFS discretion to allow the children to visit at Mother’s
home. The court found substantial progress by Father and
returned the children to Father’s custody.
       On October 19, 2020, DCFS informed the court Mother
continued to violate the juvenile court orders by contacting G.F.
and Dominic via social media. Mother reported she is taking a
domestic violence victim class and participating in a parenting
course. Mother did not know whether the courses were DCFS-
approved. When the CSW contacted the program supervisor, she
discovered the courses “aren’t formally assessed” and they “don’t
monitor individual learners” so there was no way of knowing
Mother’s actual participation in the program. Mother told the
CSW she has not had any in-person visits with the children since
January 3, 2020.
       On October 16, 2020, the CSW conducted a home
assessment and found Mother’s home was furnished, but
unkempt. The dining room table consisted of broken glass and
dishes with old food. The kitchen had “a trail of dirty dishes
along the counter” and an empty half pint bottle of Jameson
whiskey. There was drug paraphernalia under the kitchen sink,
which Mother said belonged to Father. The bedroom floor also
had broken glass. Mother informed the CSW she stopped
participating in programs when she discovered the classes she
took were not DCFS-approved.




                                12
       At the October 23, 2020 review hearing, the juvenile court
authorized DCFS to allow monitored visits in Mother’s home so
long as there was no debris, glass, or alcohol in the presence of
the children. DCFS was to assess all appropriate relatives as
monitors for Mother.
       On February 5, 2021, DCFS informed the court the
children were doing well in Father’s home. Mother’s paranoia
and erratic behavior, however, continued to rear its head during
communications with the CSW and during the CSW’s attempt to
conduct another home assessment. For instance, on January 11,
2021, Mother arrived an hour late with a newly shaved head.
She stated what was happening to her “wasn’t constitutional and
that it was a setup.” She believed Father knew the CSW and the
juvenile court judge. Mother also told the CSW that Father “had
injected her body with poison and bugs.” Mother also sent a text
message to the CSW, claiming the CSW “broke into her home in
the middle of the night and broke her tooth.”
       On February 24, 2021, Mother filed with the court a
certificate of completion, dated October 17, 2020, for the
“UpToParents” program on divorcing parents. However, this
course was not approved by DCFS or the juvenile court.
       At the February 24, 2021 review hearing, the juvenile court
found Mother had not made substantial progress in her case plan
and terminated her reunification services. The court ordered
DCFS to arrange a minimum of one monitored visit with Mother,
and to provide the court with a report on Mother’s visits. Mother
was ordered to cooperate with DCFS and the CSW. Mother was
ordered not to have any contact with the minors via social media
or phone.




                               13
       On March 8, 2021, DCFS informed the juvenile court it
arranged monitored visitation for Mother and the children on
February 27, 2021. The visit went “very well.” Mother was
appropriate in demeanor and “engaged each youth in age-
appropriate discussion and activities.” Mother did not discuss
the case or speak negative of Father during the visit. Maternal
grandfather was the mutually agreed-upon visitation monitor for
Mother. Mother had monitored visitation on March 3, 6, and 8,
2021, all of which went well with no concerns. Mother also
provided a certificate of completion for a one-hour domestic
violence victim empowerment course dated March 9, 2021, which,
again, was not DCFS-approved.
       At the March 9, 2021 review hearing, the juvenile court
found the conditions which justified the assumption of
jurisdiction no longer existed and terminated jurisdiction. It
stayed the order terminating jurisdiction pending receipt of a
juvenile custody order. The court found “Mother has not
completed her case plan, and the programs that she’s enrolled in
at her discretion is not sufficient. Nor has she learned from those
programs, based upon her behavior over the last several months.”
The court awarded joint legal custody to Mother and Father and
sole physical custody to Father. As to G.F. and B.F., Mother was
granted monitored visitation once a week for four to six hours at
a neutral location, with either maternal grandparents or a
mutually agreed-upon professional to monitor the visitation. As
to Dominic, Mother was granted unmonitored visits so long as
Dominic consented. Mother was ordered to complete DCFS-
approved courses and individual counseling with a therapist.
Mother was further ordered not to contact the minors through
their cell phones.




                                14
      On March 11, 2021, the juvenile court received and filed
the juvenile custody order, lifted the stay, and terminated
jurisdiction.
      On March 11, 2021, Mother filed an application for
rehearing. On May 7, 2021, the juvenile court granted Mother’s
application for rehearing “by operation of law” for failing to
consider it within 20 calendar days as required.
      At the rehearing held May 21, 2021, the juvenile court
found progress by Mother was not substantial, and that
returning the children to Mother was not appropriate at this
time. The court terminated jurisdiction in accordance with the
juvenile custody order filed March 11, 2021.
      Mother timely filed a notice of appeal. Father did not
appeal.
                           DISCUSSION
      Mother challenges the juvenile court’s order requiring
monitored visitation with her children. As Dominic F. is no
longer a minor, this appeal does not pertain to him. It applies to
his two minor siblings only.
A.    Standard of Review
      We review a juvenile court’s decision to terminate
jurisdiction and to issue an accompanying exit custody order for
abuse of discretion. We may not disturb such a ruling unless the
court made an arbitrary, capricious or patently absurd
determination. (In re C.W. (2019) 33 Cal.App.5th 835, 863.)
“ ‘The appropriate test for abuse of discretion is whether the trial
court exceeded the bounds of reason.’ ” (In re Stephanie M. (1994)
7 Cal.4th 295, 318–319.)




                                15
B.    Applicable Law
       When a juvenile court terminates jurisdiction over a
dependent child, it may issue family law orders governing
custody or visitation, commonly referred to as exit orders.
(§ 362.4, subd. (a); In re Kenneth S., Jr. (2008) 169 Cal.App.4th
1353, 1358.) “ ‘When the juvenile court terminates its
jurisdiction over a dependent child, section 362.4 authorizes it to
make custody and visitation [exit] orders that will be transferred
to an existing family court file and remain in effect until modified
or terminated by the superior court.’ ” (In re Chantal S. (1996)
13 Cal.4th 196, 203 (Chantal S.); see In re John W. (1996)
41 Cal.App.4th 961, 970, fn. 13 (John W.).)
       The juvenile court has broad discretion in making custody
orders when it terminates jurisdiction in a dependency case.
(In re Nicholas H. (2003) 112 Cal.App.4th 251, 265, fn. 4.) The
court must “make an informed decision concerning the best
interests of the child” (John W., supra, 41 Cal.App.4th at p. 972.),
and its primary concern must be a determination of “ ‘what would
best serve and protect the child’s interest.’ ” (In re Gabriel L.
(2009) 172 Cal.App.4th 644, 652; see also In re Nicholas H., at
p. 268; Chantal S., supra, 13 Cal.4th at p. 206.) “The juvenile
court has a special responsibility to the child as parens patriae
and must look to the totality of a child’s circumstances when
making decisions regarding the child.” (Chantal S., at p. 201.)
C.    The Juvenile Court Did Not Abuse its Discretion in
      Ordering Monitored Visitation for Mother.
      Mother contends the juvenile court abused its discretion
when it ordered monitored visitation for her as part of the
juvenile custody order. She believes unmonitored visitation is in




                                16
her children’s best interests. She believes the last few months in
this case demonstrated Mother was “appropriate, loving and
properly engaged with the children,” such that the children would
not be at risk of danger or harm if Mother visited them without a
monitor present. She asks us to reverse the order for monitored
visitation.
       We disagree with Mother.
       Based on a review of the record, we cannot say the juvenile
court acted arbitrarily in ordering Mother to have monitored
visits with her children.
       Mother focuses on the recent few monitored visits with her
children that went well—namely, the visits on February 27,
March 3, 6, and 8, 2021. However, she fails to mention the
preceding two years where Mother made threats to her children,
discussed inappropriate topics with her children, failed to
maintain consistent visits with her children, and did not enroll or
participate in DCFS-approved programs or complete the court-
ordered case plan. Mother’s lack of effort and progress from 2019
to 2021, notwithstanding the four recent visits in February and
March 2021, supports the court’s order of monitored visitation.
       This is a case where Mother had a mental health history of
paranoia, erratic behavior, and a four-day 5150 hold following
threats to kill her son Dominic. The record is replete with
instances where Mother made extremely inappropriate and
bizarre statements, including telling the CSW DCFS was
“plotting against” her to make her “look bad”; harassing B.F.’s
teacher via “nonsensical and bizarre” emails including a video
where Mother said Father “defecated in the toilet on mother’s
toothbrushes”; telling the CSW she knew her from a party in
Altadena 14 years ago, and the CSW “had sexual relations” with




                                17
Father. She repeatedly alleged conspiracy theories about Father
being in cahoots with the CSW and the juvenile court judge. She
also stated she “was hospitalized wrongfully” because Father
used a cop he knew. She refused to accept responsibility for her
actions and refused or failed to participate in DCFS-approved or
court-ordered services or programs. (See In re Gabriel K. (2012)
203 Cal.App.4th 188, 197 [“One cannot correct a problem one fails
to acknowledge.”]; see also In re Esmeralda B. (1992)
11 Cal.App.4th 1036, 1044 [a parent’s denial of a problem may be
probative to determining whether the parent is likely to modify
the behavior in the future].)
       The record is replete with evidence of Mother’s failure to
adequately address her mental health issues. The juvenile court
ordered her to submit to an Evidence Code section 730 evaluation
in January 2020, but the record does not confirm Mother’s
compliance. There is also no proof of Mother’s participation in
individual counseling to demonstrate that she is working on her
mental health and capacity to care for the children. Plus, it was
relatively recently (January 2021) when Mother told the CSW
Father “had injected her body with poison and bugs” and then
sent a text message to the CSW, claiming the CSW “broke into
her home in the middle of the night and broke her tooth.” That is
one month before Mother’s positively-reviewed visit in February
2021 and two months before her positively-reviewed visits in
March 2021.
       While Mother submitted a certificate of having participated
in a one-hour domestic violence victim empowerment course in
March 2021, the course was neither DCFS nor court-approved.
Completion of a one-hour-long unapproved program, more than
two years after DCFS involvement, is hardly compliance. There




                               18
was no indication Mother has made any significant progress in
the court-ordered case plan, which we find is a crucial component
in determining whether to reunify a parent with their children
or, at the very least, in determining whether the parent has
shown enough progress to warrant unmonitored, as opposed to
monitored, visitation. It is also quite relevant there is a huge gap
in Mother’s visitation with the children, as she opted to forego
visitation completely from January through October 2020 and
cancelled all visits with the children for a month because she was
“mad” at DCFS.
       The record shows Mother’s behavior, up until recently,
upset the children. B.F. actually had tantrums and behaved
differently after visits with Mother. Mother did not obey the no-
contact orders and continued to discuss the case with the children
and badmouth Father or caregiver maternal aunt to the children.
We applaud Mother’s recent progress. But it makes sense to
order monitored visitation to ensure Mother maintains
appropriate, non-upsetting visitation with her children. Based on
the record before us, monitored visitation is in the children’s best
interest.
       Based on the foregoing, the juvenile court’s order for
continued monitored visitation was reasonable and appropriate.




                                19
                          DISPOSITION
      The juvenile custody order for monitored visitation is
affirmed.

      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                     STRATTON, P. J.

We concur,




             GRIMES, J.




             WILEY, J.




                                20